It follows from what we have said in the preceding case between these parties, that the order of the Orphans' Court of Washington County, passed on the 10th day of November, 1899, must be reversed. But as there was no occasion to have the petition of Elizabeth Munday and the copy of the will of John Munday inserted in the record in this case, as they were in the other record, each party will be required to pay one-half of the costs in this Court, including the costs of the copy transmitted to this Court, the costs below to be paid by the appellee. There was indeed no necessity to have two records.
Order reversed, each party to pay one-half of the costs inthis Court, the appellee to pay the costs in the lower Court.
(Decided February 15th, 1900).